Name: 2012/646/EU: Council Decision of 10Ã October 2012 concerning the renewal of the Agreement for scientific and technological cooperation between the European Community and the Federative Republic of Brazil
 Type: Decision
 Subject Matter: America;  European construction;  cooperation policy;  technology and technical regulations;  international affairs
 Date Published: 2012-10-18

 18.10.2012 EN Official Journal of the European Union L 287/4 COUNCIL DECISION of 10 October 2012 concerning the renewal of the Agreement for scientific and technological cooperation between the European Community and the Federative Republic of Brazil (2012/646/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 186 in conjunction with point (v) of Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) By its Decision 2005/781/EC (1), the Council approved the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Federative Republic of Brazil (the Agreement). (2) Article XII(2) of the Agreement provides as follows: This Agreement shall initially be valid for a period of five years and may be renewed by agreement between the Parties after evaluation during the penultimate year of each subsequent renewal period.. (3) At the fifth meeting of the Steering Committee established under Article VI(2) of the Agreement, held on 22 November 2011 in Brasilia, both Parties confirmed their interest in renewing the Agreement for another five years. (4) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (5) The renewal of the Agreement should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The renewal of the Agreement for scientific and technological cooperation between the European Community and the Federative Republic of Brazil, for an additional period of five years, is hereby approved on behalf of the Union. Article 2 The President of the Council shall, on behalf of the Union, give the notification to the Government of the Federative Republic of Brazil that the Union has completed its internal procedures necessary for the renewal of the Agreement in accordance with Article XII(2) of the Agreement. Article 3 The President of the Council shall, on behalf of the Union, make the following notification: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community  in the text of the Agreement are, where appropriate, to be read as to the European Union .. Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 10 October 2012. For the Council The President S. MALAS (1) OJ L 295, 11.11.2005, p. 37.